Citation Nr: 1201667	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO. 10-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee status post total knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active duty from September 29, 1973 to October 23, 1973.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. The Veteran testified before a Decision Review Officer at a November 2009 hearing and before the undersigned at a Travel Board hearing in November 2010.  Transcripts of these hearings are within the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The Veteran's service enlistment is notable for a report of medical history signed by a medical professional documenting the Veteran's pre-service knee disability with medical care prior to service for the knee, with the Veteran then endorsing a history of swollen or painful joints and a ' "trick" or locked knee.' The Board determines that this medically-endorsed notation constitutes a medical condition of the knee noted upon enrollment in service, thereby causing the presumption of soundness not to apply for the knee. 38 U.S.C.A. § 1111 (West 2002). 

Thus is presented a question of whether a preexisting right knee condition was aggravated in service. 38 U.S.C.A. § 1153 (West 2002) ; 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. § 1153 (2002); 38 C.F.R. §§ 3.304 , 3.306(b) (2011). A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) .

Only five days into his period of active service, the Veteran was admitted for in-patient care, receiving care for both a dental condition and his right knee. The Veteran then reported a two-year history of right knee disability treated by a physician a year earlier with a reported assessment of "bone disease" for which the Veteran was treated with traction and aspiration, with medical instruction to use crutches for one year, but with the Veteran reportedly only using the crutches for two-and-a-half months, until the knee felt pretty good and he discarded the crutches. The Veteran reported that he had experienced locking in the knee a year earlier, and had experienced locking again on the sixth day of active service, when already admitted for the hospital care. The Veteran reported during that hospitalization that prior to his enlistment and following his use of his crutches he had done well with occasional knee pain, though he had not engaged in sports during that interval. Examination on the sixth day of active service revealed a one-half inch atrophy of the right quadriceps, and x-rays then of the right knee revealed osteochondritis dissecans with a displaced fragment. 

Service records are notable for documenting no incident, event, or injury in service precipitating his right knee condition or precipitating any aggravation of the knee condition. Examination during the hospitalization was noted to be essentially within normal limits except for the above-noted findings of muscle atrophy and osteochondritis dissecans with displaced bone fragment, thus providing no indication or a negative indication regarding any significant physical trauma to the knee. A service medical board evaluation concluded that the knee condition existed prior to service, with "no physical disability incurred in or aggravated by active military service."

In support of his claim, the Veteran has provided slightly varying narratives concerning his pre-service history and events in service. In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record, among other things. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In his original claim dated in March 2008, the Veteran asserted, "Injury to [right] knee occurred while on active duty in the USMC. Kicked down stairs by drill instructor [named.] Medically discharged[.] After six months became honorable discharge[.]"

In a Report of Accidental Injury in Support of Claim for Compensation or Pension, VA Form 21-4582, dated in April 2008 and submitted in June 2008, the Veteran asserted, "Drill instructor pushed me down some stairs in receiving barracks."

In a further statement on a VA Form 21-4138, dated the same day in April 2008 and submitted the same day in June 2008, the Veteran asserted, pertinently, as follows:

During military service (boot camp) MCRD San Diego my drill instructor kicked me down some stairs in the receiving barracks. The fall injured my right knee. 

At his hearing before a DRO in November 2009, the Veteran provided the following narratives:

[Describing his knee history prior to service] Yeah, I was in the living room and I was leaving the house and I turned real sharp and my knee just went out and I went to (inaudible) hospital because my dad was in the Navy and they put my leg in traction and at that time that was the only thing they could do. Then my - it got better and that was it. Then when I went down to my physical - 

[....]
[Informing how long before service the knee injury incident occurred] About two years.

[....]

[Continuing] I didn't have no problems with it or nothing. When I went down and I filled the application out, I told them about it. They looked at it and everything was fine. They checked it out and everything was great. I went into service and I guess I wasn't - we got into the receiving barracks and I was going up the stairs and I guess I wasn't too fast enough and so that's when he either pushed me or kicked me. You know - he did it from the back. So I didn't know and I fell and slammed on the stairs and I tumbled down the stairs - you know - 

(hearing transcript, pgs. 2-3)

The Veteran's narrative at the November 2009 hearing of the sergeant pushing or kicking him from behind may account to a degree for the Veteran's varying narratives of either being pushed or kicked, because he was apparently unaware which, having not seen the sergeant do it. However, his April 2008 assertion of a sergeant "kicking me down some stairs" appears inconsistent with his narratives of a sergeant kicking or pushing him from behind because he was not keeping up going up stairs. 

The Veteran's narrative slightly changed at his hearing before the undersigned in November 2010, with that narrative told by the Veteran's authorized representative and not corrected or contradicted by the Veteran and thus implicitly endorsed, as follows:

Um, the [V]eteran contends that on a 4th of October - thereabouts five days into basic training - he was kicked from behind by his drill sergeant. The Marines were running down stairs. They ran to the bottom, they turned around, and the DI had them run back up the stairs. The DI was right behind [the Veteran], and gave him a kick to the - uh, behind his right knee. (hearing transcript, pg. 3)

[....]

He was accepted by the Marines, he was examined by the Marines, he was passed by the Marines, and five days later, he was kicked down the stairs and injured his knee. (hearing transcript, pg. 5)

It is notable that neither this narrative of a drill being performed on the stairs nor of the Veteran being kicked in the back of the knee was previously asserted by the Veteran, and the accounts within the November 2010 hearing itself appear to be contradictory, between being kicked while going up stairs and being "kicked down the stairs." 

At this juncture, the Board finds sufficient inconsistencies between the narratives provided or endorsed by the Veteran in the course of his claim.. Caluza. There may well have been an incident in which the Veteran was pushed by his sergeant while going up stairs because he was moving too slowly, and he may have banged his knee at that time, but it appears just as likely, given the varied narratives provided, that the Veteran was pushed by his sergeant because he was going too slowly up the stairs because of his knee. 

The Veteran has also submitted lay statements by his wife and his brother, but these also do not ultimately support his narrative of significant injury to the knee in service for purposes of the present claim. The Veteran's brother provides a January 2010 letter asserting, "Before [the Veteran] went into the Marine Corp[s], to my knowledge he had no problems with his knees or mobility. We often played touch football, basketball and other sports together. At that time he did not walk with a limp or use a cane or other device." The Veteran's brother further asserted, "He was only in the Marines a short while before he returned home from boot camp limping and needing to use crutches on a regular basis. He explained that he had been injured in boot camp when he had been kicked down a flight of stairs."

In a submitted February 2010 letter by the Veteran's wife, she does not assert personal knowledge of the Veteran's knee condition in service or prior to service, but rather informs of what others have said. Her assertions of what the Veteran has told her concerning injury to his knee in service are no better, for purposes of supporting the claim, than the Veteran's assertions themselves. The Veteran's wife also asserts that prior to the Veteran's mother's death, the Veteran's wife had heard the Veteran's mother state that the Veteran had been "perfectly healthy prior to joining the Marines. Upon his return from boot camp he required the use of crutches and a cane."

The credibility or lack of credibility of statements made in support of the Veteran's claim notwithstanding, there remains in this case the unanswered question, from a medical perspective, of whether it is likely that the Veteran's brief interval of service, inclusive of some few days of training or other military activities, resulted in aggravation, or permanent increase in severity, of the Veteran's pre-service right knee disability. The presence of active disability in the knee warranting his service separation potentially supports such aggravation. The Board thus believes there is sufficient indication of possible aggravation that a VA examination is warranted to address the question. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the following low threshold requirements: there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The clams file also contains a record of a December 2009 VA psychology treatment consultation, during which the Veteran then informed that he completed eleven grades of school with some difficulties and left school to join the Marines, and that after service he worked as a truck driver, a construction worker, and a refinery worker before being retired due to back pain. He reported that he supported himself and his wife with Social Security insurance. 

A July 2008 VA physical rehabilitation consultation notes a history of work-related back injury in 2000 and seven back surgeries since 2002, inclusive of lumbar rods with fusion. 

It thus appears that the Veteran is in receipt of Social Security Administration (SSA) disability benefits. The records underlying the SSA disability benefits award may provide additional information about the Veteran's disability of the right knee and its etiology not reflected in the claims file. Under such circumstances, records underlying any SSA disability determination should be obtained, prior to Board adjudication. The U.S. Court of Appeals for Veterans Claims (Court) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required. See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for a right knee status post total knee replacement based on aggravation of pre-existing disability. Afford the Veteran the opportunity to submit any evidence or argument in furtherance of his claim. Any records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2. Obtain and associate with the claims file any Social Security disability determination(s) and the medical records underlying the determination(s). 

3. Thereafter, afford the Veteran a VA examination by a qualified medical specialist in disabilities of the knees to address questions of etiology and aggravation of his claimed a right knee status post total knee replacement. The claims file must be available to any examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following: 

a. Review the claims file, including service and post-service records and a copy of this Remand. Note the enlistment medical history documenting pre-service disability of the knee, and service records documented osteochondritis dissecans with displaced fragment, service medical board finding of unfitness, the brief interval of service, and the status of the Veteran's right knee upon service separation, as well as in years post service. 

b. The examiner should consider that the right knee was found to represent disability within the brief interval of the Veteran's service, and that such service may have included some degree of stress or other assault on the knee. The examiner is left to judge, as best as can be managed, whether the record implicates some aggravation (permanent increase in severity) of the Veteran's right knee during his service interval from September 29, 1973 through October 23, 1973. 

c. Provide an opinion whether it is at least as likely as not that the Veteran's pre-service right knee disability was aggravated (permanently increased in severity) during his period of active service from September 29, 1973 through October 23, 1973. 

d. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e. Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

f. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4. Thereafter, readjudicate the remanded claim de novo. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


